DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In [0010], [0019], and [0053], the phrase “X, Y is a parametric function” should be “X[[,]] and Y are [[a]] parametric functions”

Claim Objections
Claims 2, 4, 6-9, 12 and 16-19 are objected to because of the following informalities:
In claims 2 and 12, “parking feasibility region” should be “parking maneuver feasibility region”
In claim 4, applicant recites “determining that the vehicle is in the parking maneuver feasibility region” (emphasis added), whereas in claim 5, applicant recites, “the determining whether the vehicle is within the parking maneuver feasibility region” (emphasis added). In order to resolve the antecedent basis issue between “that” in claim 4 and “whether in claim 5”, examiner recommends that applicant amend claim 4 to recite, “determining whether the vehicle is in the parking maneuver feasibility region, wherein it is determined that the vehicle is in the parking maneuver feasibility region if the absolute value of the maximum value of the time derivative…” or another such similar amendment
In claim 4, “the generated path function is less than to the maximum value of the time derivative of the vehicle curvature function” should be “the generated path function is less than 
In claims 6 and 16, “b corresponds to the and a longitudinal distance between a point of interest in the vehicle and the rear axle” should be “b corresponds to the the point of interest in the vehicle and the rear axle”
In claims 7 and 17, “function is determined according to the function” should be “function is determined according to a function”
In claims 7 and 17, “b corresponds to the longitudinal distance between a point of interest” should be “b corresponds to the longitudinal distance between [[a]] the point of interest”
In claims 8 and 18, “determined from the function, 
    PNG
    media_image1.png
    33
    97
    media_image1.png
    Greyscale
, where X, Y is a parametric function describing the generated path function” should be “determined from a function[[,]] 
    PNG
    media_image1.png
    33
    97
    media_image1.png
    Greyscale
, where X[[,]] and Y are [[a]] parametric functions describing the generated path function”
In claims 9 and 19, “move the vehicle parking maneuver feasibility region” should be “move the vehicle to the parking maneuver feasibility region”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim contains the preamble “A non-transitory computer-readable medium…” This suggests that applicant intends for claim 10 to be an independent claim reciting a non-transitory computer-readable medium. However, claim 10 also contains the limitation “the method of claim 1.” This suggests that applicant intends for claim 10 to be a dependent claim depending from claim 1. Due to the presence of both of these phrases simultaneously, it is indefinite whether applicant intends for claim 10 to be the former (an independent claim) or the latter (a dependent claim).
If the former is applicant’s intent, then examiner recommends that applicant maintain the preamble “A non-transitory computer-readable medium…” an amend the claim to include each individual limitation, mutatis mutandis, of claim 1 instead of reciting “the method of claim 1.”

Until either of these changes are made, it is unclear which of these two possibilities are applicant’s intention, claim 10 is neither a proper independent claim nor a proper dependent claim, and the claim is rendered indefinite and rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rastoll et al. (US 20200307403 A1) in view of Ikoma et al. (US 20210217310 A1) in further view Endo et al. (JP 2008201177 A), hereinafter referred to as Rastoll, Ikoma, and Endo, respectively.
Regarding claim 1, Rastoll discloses A method of determining parking feasibility (See at least Fig. 7 in Rastoll: Rastoll discloses a flow chart of a method 700 for aligning a vehicle to a wireless charger, according to one or more embodiments of the present disclosure, where the method 700 can be performed by one or more processors of a vehicle system (e.g., the vehicle control unit 650 in FIG. 6) [See at least Rastoll, 0064]), the method comprising: 
determining a charging pad location based on information received from sensors or the charging pad (See at least Fig. 7 in Rastoll: Rastoll discloses that, from steps 702-706, a measurement of a distance between a first wireless device of the vehicle and a second wireless device external to the vehicle of known position relative to a wireless charger may be obtained in order to determine the position of the vehicle relative to the wireless charger [See at least Rastoll, 0065-0068]); 
generating a path function corresponding to a path from a vehicle position to the charging pad location (See at least Fig. 7 in Rastoll: Rastoll discloses that, at step 708, a trajectory is calculated, by a processor in the vehicle, based on the position of the vehicle relative to the wireless charger such that the vehicle is maneuvered into a charging position [See at least Rastoll, 0069]. Rastoll further discloses that, at step 710, the vehicle is maneuvered according to the trajectory [See at least Rastoll, 0070]); 
determining whether a vehicle is within a parking maneuver feasibility region by comparing values of the generated path function (See at least Fig. 7 in Rastoll: Rastoll discloses that during the maneuvering, at step 710, the vehicle system can monitor the progress of the alignment by detecting whether the vehicle is within charging distance of the wireless charger, which may be indicated by the vehicle’s charge receiving device detecting that it is coupled to the charger [See at least Rastoll, 0071]. The vehicle being located within charging distance of the wireless charger may be regarded as the vehicle being within a parking maneuver feasibility region); and 
moving the vehicle to the charging pad location if the vehicle is in the parking maneuver feasibility region (See at least Fig. 7 in Rastoll: Rastoll discloses that after the vehicle has been determined to be within charging distance of the charger, at steps 712 and 714 the vehicle may make fine adjustments to its trajectory based on the quality of the wireless coupling between the charge receiving device and the wireless charger [See at least Rastoll, 0072]).
However, Rastoll does not explicitly disclose the method wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a minimum turning radius of the vehicle.
However, Ikoma does teach a parking assist method for a vehicle wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a minimum turning radius of the vehicle (Ikoma teaches that a route candidate generation unit 26a generates a candidate for a guidance route from the current position of the own vehicle to the target parking position, and determines whether the own vehicle can pass the guidance route candidate based on the information in the vehicle specification database 25 and the map information, including a minimum turning radius of the own vehicle obtained from the vehicle specification database 25 [See at least Ikoma, 0029]). Both Rastoll and Ikoma teach methods for generating trajectories for vehicles. However, only Ikoma explicitly teaches where 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking trajectory optimization method of Rastoll to also further evaluate its trajectories by accounting for the minimum turning radius of the vehicle, as in Ikoma. Doing so improves safety of the trajectory by allowing the vehicle to make modifications to the trajectory when the turning radius of the vehicle would otherwise result in a collision (With regard to this reasoning, Ikoma teaches that when it is determined that the generated guidance route candidate is impassable due to characteristics such as the vehicle’s minimum turning radius, the turning point generation unit 26b generates a turning point on the guidance route candidate at which the vehicle reassesses other possibilities for safely reaching its destination [See at least Ikoma, 0030]).
However, Rastoll does not explicitly disclose the method wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a maximum steering angle rate of the vehicle.
However, Endo does teach a parking assist method wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a maximum steering angle rate of the vehicle (Endo teaches that, in a parking assistance device, an upper limit turning curvature change rate with a predetermined margin with respect to the maximum possible turning curvature change rate A rate is set, and a target travel locus established within a curvature change rate range that does not exceed the set upper limit turning curvature change rate is calculated [See at least Endo, 0007]. Setting the trajectory responsive to the maximum curvature change rate, which corresponds to a maximum steering angle rate of the vehicle, may be regarded as an assessment of feasibility and generation of a feasible route). Both Endo and Rastoll teach parking assist methods. However, only Endo explicitly teaches where the maximum possible turning curvature change rate of a vehicle is utilized in order to calculate the trajectory which the vehicle will follow to park.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trajectory calculation method of Rastoll in order to account for the maximum curvature change rate of the vehicle, and consequently the maximum steering angle rate of the vehicle, as in Endo. Accounting for this value makes it possible for the vehicle to correct the trajectory in the event of a steering delay or other such during parking assistance, which improves safety and effectiveness of the parking assist method (With regard to this reasoning, Endo teaches that their invention calculates a target travel locus by providing a margin with respect to the rate of change of the turning curvature so that the target travel locus when a vehicle steering delay or the like occurs during parking assistance the trajectory of the vehicle can still be corrected [See at least Endo, 0006]).

Regarding claim 2, Rastoll in view of Ikoma in further view of Endo teaches The method of claim 1, further comprising moving the vehicle to the parking feasibility region if the vehicle is outside of the parking maneuver feasibility region (See at least Fig. 7 in Rastoll: Rastoll discloses that during the maneuvering, at step 710, the vehicle system can monitor the progress of the alignment by detecting whether the vehicle is within charging distance of the wireless charger, which may be indicated by the vehicle’s charge receiving device detecting that it is coupled to the charger [See at least Rastoll, 0071]. The vehicle being located within charging distance of the wireless charger may be regarded as the vehicle being within a parking maneuver feasibility region. Rastoll teaches that steps 702-710 of Fig. 7 in Rastoll serve to move the vehicle from its initial location into this parking maneuver feasibility region [See at least Rastoll, 0065-0071]).

Regarding claim 9, Rastoll in view of Ikoma in further view Endo teaches The method of claim 1, further comprising providing a notification including one from among: information about moving the vehicle to the parking maneuver feasibility region (Rastoll discloses that the driver may be provided with audio and/or visual updates on the progress of the vehicle (e.g., the display may indicate the remaining distance until the wireless charger is reached) [See at least Rastoll, 0060]), information about a location of the parking maneuver feasibility region, and instructions on how to move the vehicle parking maneuver feasibility region.

Regarding claim 10, Rastoll in view of Ikoma in further view of Endo teaches A non-transitory computer readable medium comprising instructions executable by a computer to perform the method of claim 1 (See at least the rejection of claim 1 under 35 USC 103 above).

Regarding claim 11, Rastoll discloses An apparatus that determines parking feasibility, the apparatus comprising: 
at least one memory comprising computer executable instructions; and 
at least one processor configured to read and execute the computer executable instructions (See at least Fig. 7 in Rastoll: Rastoll discloses a flow chart of a method 700 for aligning a vehicle to a wireless charger, according to one or more embodiments of the present disclosure, where the method 700 can be performed by one or more processors of a vehicle system (e.g., the vehicle control unit 650 in FIG. 6) [See at least Rastoll, 0064]), the computer executable instructions causing the at least one processor to: 
determine a charging pad location based on information received from sensors or the charging pad (See at least Fig. 7 in Rastoll: Rastoll discloses that, from steps 702-706, a measurement of a distance between a first wireless device of the vehicle and a second wireless device external to the vehicle of known position relative to a wireless charger may be obtained in order to determine the position of the vehicle relative to the wireless charger [See at least Rastoll, 0065-0068]); 
generate a path function corresponding to a path from a vehicle position to the charging pad location (See at least Fig. 7 in Rastoll: Rastoll discloses that, at step 708, a trajectory is calculated, by a processor in the vehicle, based on the position of the vehicle relative to the wireless charger such that the vehicle is maneuvered into a charging position [See at least Rastoll, 0069]. Rastoll further discloses that, at step 710, the vehicle is maneuvered according to the trajectory [See at least Rastoll, 0070]); 
determine whether a vehicle is within a parking maneuver feasibility region by comparing values of the generated path function (See at least Fig. 7 in Rastoll: Rastoll discloses that during the maneuvering, at step 710, the vehicle system can monitor the progress of the alignment by detecting whether the vehicle is within charging distance of the wireless charger, which may be indicated by the vehicle’s charge receiving device detecting that it is couple to the charger [See at least Rastoll, 0071]. The vehicle being located within charging distance of the wireless charger may be regarded as the vehicle being within a parking maneuver feasibility region); and 
move the vehicle to the charging pad location if the vehicle is in the parking maneuver feasibility region (See at least Fig. 7 in Rastoll: Rastoll discloses that after the vehicle has been determined to be within charging distance of the charger, at steps 712 and 714 the vehicle may make fine adjustments to its trajectory based on the quality of the wireless coupling between the charge receiving device and the wireless charger [See at least Rastoll, 0072]).
However, Rastoll does not explicitly disclose the apparatus wherein the apparatus is configured to determine whether a vehicle is within a parking maneuver feasibility region based on a minimum turning radius of the vehicle.
However, Ikoma does teach a parking assist method for a vehicle wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a minimum turning radius of the vehicle (Ikoma teaches that a route candidate generation unit 26a generates a candidate for a guidance route from the current position of the own vehicle to the target parking position, and determines whether the own vehicle can pass the guidance route candidate based on the information in the vehicle specification database 25 and the map information, including a minimum turning radius of the own vehicle obtained from the vehicle specification database 25 [See at least Ikoma, 0029]). Both Rastoll and Ikoma teach methods for generating trajectories for vehicles. However, only Ikoma explicitly teaches where 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking trajectory optimization method of Rastoll to also further evaluate its trajectories by accounting for the minimum turning radius of the vehicle, as in Ikoma. Doing so improves safety of the trajectory by allowing the vehicle to make modifications to the trajectory when the turning radius of the vehicle would otherwise result in a collision (With regard to this reasoning, Ikoma teaches that when it is determined that the generated guidance route candidate is impassable due to characteristics such as the vehicle’s minimum turning radius, the turning point generation unit 26b generates a turning point on the guidance route candidate at which the vehicle reassesses other possibilities for safely reaching its destination [See at least Ikoma, 0030]).
However, Rastoll does not explicitly disclose the apparatus wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a maximum steering angle rate of the vehicle.
However, Endo does teach a parking assist method wherein determining whether a vehicle is within a parking maneuver feasibility region is further based on a maximum steering angle rate of the vehicle (Endo teaches that, in a parking assistance device, an upper limit turning curvature change rate with a predetermined margin with respect to the maximum possible turning curvature change rate A rate is set, and a target travel locus established within a curvature change rate range that does not exceed the set upper limit turning curvature change rate is calculated [See at least Endo, 0007]. Setting the trajectory responsive to the maximum curvature change rate, which corresponds to a maximum steering angle rate of the vehicle, may be regarded as an assessment of feasibility and generation of a feasible route). Both Endo and Rastoll teach parking assist methods. However, only Endo explicitly teaches where the maximum possible turning curvature change rate of a vehicle is utilized in order to calculate the trajectory which the vehicle will follow to park.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the trajectory calculation method of Rastoll in order to account for the maximum curvature change rate of the vehicle, and consequently the maximum steering angle rate of the vehicle, as in Endo. Accounting for this value makes it possible for the vehicle to correct the trajectory in the event of a steering delay or other such during parking assistance, which improves safety and effectiveness of the parking assist method (With regard to this reasoning, Endo teaches that their invention calculates a target travel locus by providing a margin with respect to the rate of change of the turning curvature so that the target travel locus when a vehicle steering delay or the like occurs during parking assistance the trajectory of the vehicle can still be corrected [See at least Endo, 0006]).

Regarding claim 12, Rastoll in view of Ikoma in further view of Endo teaches The apparatus of claim 11, wherein the computer executable instructions further cause the at least one processor to move the vehicle to the parking feasibility region if the vehicle is not within the parking maneuver feasibility region (See at least Fig. 7 in Rastoll: Rastoll discloses that during the maneuvering, at step 710, the vehicle system can monitor the progress of the alignment by detecting whether the vehicle is within charging distance of the wireless charger, which may be indicated by the vehicle’s charge receiving device detecting that it is coupled to the charger [See at least Rastoll, 0071]. The vehicle being located within charging distance of the wireless charger may be regarded as the vehicle being within a parking maneuver feasibility region. Rastoll teaches that steps 702-710 of Fig. 7 in Rastoll serve to move the vehicle from its initial location into this parking maneuver feasibility region [See at least Rastoll, 0065-0071]).

Regarding claim 19, Rastoll in view of Ikoma in further view Endo teaches The apparatus of claim 11, wherein the computer executable instructions further cause the at least one processor to provide a notification including one from among: 
information about moving the vehicle to the parking maneuver feasibility region (Rastoll discloses that the driver may be provided with audio and/or visual updates on the progress of the vehicle (e.g., the display may indicate the remaining distance until the wireless charger is reached) [See at least Rastoll, 0060]), information about a location of the parking maneuver feasibility region, and instructions on how to move the vehicle parking maneuver feasibility region.

Claim 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastoll et al. (US 20200307403 A1) in view of Ikoma et al. (US 20210217310 A1) in further view of Endo et al. (JP 2008201177 A) in further view of Wang et al. (US 9969386 B1) in further view of Bensemann et al. (US 20200180606 A1), hereinafter referred to as Rastoll, Ikoma, Endo, Wang, and Bensemann, respectively.
Regarding claim 3, Rastoll in view of Ikoma in further view of Endo teaches The method of claim 1.
However, Rastoll does not explicitly teach the method wherein the generating the path function comprises using a parametric function.
However, Wang does explicitly teach a parking assist method for a vehicle wherein the generating the path function comprises using a parametric function (Wang teaches that a parking assist method comprises determining, using a dynamic model of the vehicle, a reference trajectory tracking the kinematic path as a function of time; and controlling the motion of the vehicle according to the reference trajectory [See at least Wang, Col 4, lines 16-44]. Time may be regarded as the parameter of the path function representing the trajectory). Both Wang and Rastoll teach parking assist methods. However, only Wang explicitly teaches where the path function representing the trajectory of the vehicle may be a parametric function defined in terms of time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the path function of the trajectory of Rastoll a function of time, as in Wang. Doing so improves predictably of the system by allowing the vehicle to know where along the trajectory it should be at any given point in time.
However, Rastoll does not explicitly teach the method wherein the parametric function is based on one or more of cubic B-splines, Dubins path, and two circular arcs.
However, Bensemann does teach a parking assist method wherein the parametric function representing a trajectory is based on one or more of cubic B-splines, Dubins path, and two circular arcs (See at least Fig. 4 in Bensemann: Bensemann teaches a parking assist method wherein the trajectory for a vehicle may be based on a plurality of circular arcs [See at least Bensemann, 0038-0039]). Both Rastoll and Bensemann teach parking assist methods. However, only Bensemann explicitly teaches where the trajectory generated for a vehicle may be based on a plurality of circular arcs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of Rastoll to also generate trajectories for vehicles based on a plurality of circular arcs, as in Bensemann. The use of circular arcs in the calculations improves the ability of the method to generate more complex trajectories for the vehicle, such as clothoids (With regard to this reasoning, see at least [Bensemann, 0039]).

Regarding claim 13, Rastoll in view of Ikoma in further view of Endo teaches The apparatus of claim 12.
However, Rastoll does not explicitly teach the apparatus wherein the computer executable instructions further cause the at least one processor to generate the path function using a parametric function.
However, Wang does explicitly teach a parking assist apparatus for a vehicle wherein the computer executable instructions further cause the at least one processor to generate the path function using a parametric function (Wang teaches that a parking assist method comprises determining, using a dynamic model of the vehicle, a reference trajectory tracking the kinematic path as a function of time; and controlling the motion of the vehicle according to the reference trajectory [See at least Wang, Col 4, lines 16-44]. Time may be regarded as the parameter of the path function representing the trajectory). Both Wang and Rastoll teach parking assist methods. However, only Wang explicitly teaches where the path function representing the trajectory of the vehicle may be a parametric function defined in terms of time.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the path function of the trajectory of Rastoll a function of time, as in Wang. Doing so improves predictably of the system by allowing the vehicle to know where along the trajectory it should be at any given point in time.
However, Rastoll does not explicitly teach the apparatus wherein the parametric function is based on one or more of cubic B-splines, Dubins path, and two circular arcs.
However, Bensemann does teach a parking assist method wherein the parametric function representing a trajectory is based on one or more of cubic B-splines, Dubins path, and two circular arcs (See at least Fig. 4 in Bensemann: Bensemann teaches a parking assist method wherein the trajectory for a vehicle may be based on a plurality of circular arcs [See at least Bensemann, 0038-0039]). Both Rastoll and Bensemann teach parking assist methods. However, only Bensemann explicitly teaches where the trajectory generated for a vehicle may be based on a plurality of circular arcs.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parking assist method of Rastoll to also generate trajectories for vehicles based on a plurality of circular arcs, as in Bensemann. The use of circular arcs in the calculations improves the ability of the method to generate more complex (With regard to this reasoning, see at least [Bensemann, 0039]).

Regarding claim 20, Rastoll in view of Ikoma in further view of Endo teaches The apparatus of claim 11, wherein the computer executable instructions further cause the at least one processor to move the vehicle to the charging pad location if the vehicle is in the parking maneuver feasibility region…to the charging pad (See at least Fig. 7 in Rastoll: Rastoll discloses that at step 714, a fine adjustment to the trajectory is determined based on the quality measurement in step 712 produced when the vehicle is within charging range of the charger [See at least Rastoll, 0073]. Rastoll further discloses that trajectory is generated by determining a first and second endpoint for the trajectory [See at least Rastoll, 0080]).
However, Rastoll does not explicitly teach the apparatus where the processor moves the vehicle to the parking location by setting waypoints that the vehicle will follow.
However, Wang does teach a parking assist method where the processor moves the vehicle to the parking location by setting waypoints that the vehicle will follow (See at least Fig. 4B in Wang: Wang teaches that The method determines 450, using the geometry of the vehicle and the map of the parking space 440, a collision free geometric path 455 connecting an initial state of the vehicle with a target state of parked vehicle through a set of waypoints, where each waypoint defines a position and orientation of the vehicle, e.g., as shown in FIG. 4B [See at least Wang, Col 11, lines 26-39]). Both Wang and Rastoll teach parking assist methods. However, only Wang explicitly teaches where, from the start to the finish of the 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to also modify the entire trajectory of the parking assist method of Rastoll to also be divided into a series of positional and orientational waypoints, as in Wang. Doing so improves accuracy of the parking assist method by allowing the vehicle to accurately maintain the correct orientation at every point along the parking trajectory.

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any outstanding issues from the previous sections of this office action are also resolved.
The closest prior art of record to these claims is Rastoll et al. (US 20200307403 A1) in view of Ikoma et al. (US 20210217310 A1) in further view of Endo et al. (JP 2008201177 A) in further view of Friend et al. (US 20160311465 A1) in further view of Dang et al. (US 20170144702 A1), hereinafter referred to as Rastoll, Ikoma, Endo Friend, and Dang, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 14, Rastoll in view of Ikoma in further view of Endo teaches The method of claim 1.

determining a maximum vehicle curvature value of a vehicle curvature function based on the minimum turning radius of the vehicle (Friend teaches that in calculating a path from a starting position to an ending position of a vehicle, the maximum value of curvature k should be smaller than the mechanical limitation of machine 100, meaning that the max(k)<1/R, where R is the minimum turning radius 115 of machine 100 [See at least Friend, 0038]. Friend further teaches that based on this criterion, it is ensured that the machine 100 is able to physically follow the generated path 415 [See at least Friend, 0038]. In a mathematical sense, it will be appreciated that 1/R is the maximum curvature of the vehicle); 
determining a maximum curvature value for the generated path function (Friend teaches that path generation for the vehicle accounts for the maximum value of the path curvature, max(k) [See at least Friend, 0038]); 
comparing an absolute value of the maximum value of the curvature of the generated path function to the maximum vehicle curvature value of the vehicle curvature function (Friend teaches that in calculating a path from a starting position to an ending position of a vehicle, the maximum value of curvature k should be smaller than the mechanical limitation of machine 100, meaning that the max(k)<1/R, where R is the minimum turning radius 115 of machine 100 [See at least Friend, 0038]. Given the mathematical notation taught by friend, it will be appreciated by anyone of ordinary skill in the art that a positive value of the curvature k is utilized); and 
determining that the vehicle is in the parking maneuver feasibility region if the absolute value of the maximum value of the curvature of the generated path function is less than the maximum vehicle curvature value of the vehicle curvature function (Friend teaches that in calculating a path from a starting position to an ending position of a vehicle, the maximum value of curvature k should be smaller than the mechanical limitation of machine 100, meaning that the max(k)<1/R, where R is the minimum turning radius 115 of machine 100 [See at least Friend, 0038]).
Dang teaches a method for navigating a vehicle wherein the method further comprises determining a maximum value of a time derivative of the vehicle curvature function based on the maximum steering angle rate of the vehicle and the rear axle of the vehicle, and the minimum turning radius of the vehicle (Dang teaches that the guidance system may measure the maximum left and right steering curvature (or minimum turning radii) and calculate the maximum steering curvature rate of the vehicle by measuring how fast the steering curvature changes [See at least Dang, 0055]).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising determining a maximum vehicle curvature value of a vehicle curvature function based on a longitudinal distance between a point of interest in the vehicle and the rear axle of the vehicle; 
determining a maximum value of a time derivative of the vehicle curvature function based on the a wheelbase of the vehicle and the longitudinal distance between a point of interest in the vehicle and the rear axle of the vehicle;
determining a time derivative of the generated path function and a maximum value of the time derivative of the generated path function if the vehicle is to follow the generated path at a constant speed; 
comparing an absolute value of the maximum value of the time derivative of the generated path function to the maximum value of the time derivative of the vehicle curvature function; and
determining that the vehicle is in the parking maneuver feasibility region if the absolute value of the maximum value of the time derivative of the generated path function is less than to the maximum value of the time derivative of the vehicle curvature function.
	While Friend and Dang do discuss or allude to some of these quantities, as indicated by the aforementioned citations from those references, the particular relationships and quantities of applicant’s additional claim limitations do not appear in those references. (Examiner notes that while claim 14 does not recite determining that the vehicle is in the parking maneuver feasibility region if the absolute value of the maximum value of the time derivative of the generated path function is less than to the maximum value of the time derivative of the vehicle curvature function like claim 4 does, claim 14 does recite, mutatis mutandis, the remaining limitations quoted above which also do not appear in combination in the prior art).  It would therefore have not been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize Dang or Friend to obtain applicant’s invention as claimed in claim 4 or claim 14.
	For at least the above stated reasons, claims 4 and 14 contain allowable subject matter.

Regarding claims 5-8 and 15-18, these claims also contain allowable subject matter at least by virtue of their dependence from claims 4 and 14, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668